Opinion filed August 21, 2015




                                       In The

        Eleventh Court of Appeals
                                    ___________

                                No. 11-15-00175-CV
                                    ___________

                       TNC ENERGY, LLC, Appellant
                                          V.
           W.R. HENNIG D/B/A H & P RENTALS, Appellee

                 On Appeal from the County Court at Law No. 2
                             Taylor County, Texas
                         Trial Court Cause No. 5948


                      MEMORANDUM OPINION
      Appellant, TNC Energy, LLC, has filed in this court a motion to dismiss this
appeal. In the motion, Appellant states that it “no longer wishes to pursue its appeal”
in this case. See TEX. R. APP. P. 42.1(a)(1). Appellant requests that the appeal be
dismissed “with each side bearing their own costs of appeal,” and Appellant has
certified that Appellee does not oppose the motion.
      The motion is granted, and the appeal is dismissed.


August 21, 2015                                       PER CURIAM
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.